DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted and filed after the mailing date of the Final Rejection on 03/21/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 and 13-15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Doll et al.  (US 20050023324 A1) in view of Racenet (US 20060016853 A1).
Regarding claims 2 and 13, Doll et al. discloses a method of actuating a surgical stapling device (10, fig. 1) including a tool assembly (12) having an anvil (18) and a cartridge assembly (37), the method comprising: 
advancing a clamp member (14) of the stapling device within the tool assembly (12) independently of an actuation sled (218) of the cartridge assembly to a clamped position to move the tool assembly from an open position to an approximated position and discloses having a closure sleeve 32 to move the tool assembly from an open position to an approximated position [0044-0048, 0051-0057, 0073-0081, 0089]; 
advancing the clamp member through a firing stroke including moving the clamp member and the actuation sled distally through a first advancement stage (figs. 23 and 37), moving the clamp member proximally independently of the actuation sled through a retraction stage (fig. 27-28 and 33-34), and moving the clamp member and the actuation sled distally through a second advancement stage to eject staples from the tool assembly ([0082, 0095-0100], figs. 23-28),
advancing the clamp member of the stapling device and actuation sled of the cartridge assembly distally through a firing stroke including advancing the clamp member and the actuation sled through a first advancement stage (figs. 23 and 37), subsequently moving the clamp member proximally independently of the actuation sled through a retraction stage (fig. 27-28 and 33-34), and subsequently moving the clamp member and the actuation sled distally through a second advancement stage to eject staples from the cartridge assembly of the tool assembly (new cartridge with proximal wedge sled is/must be inserted to fire again [0080-0082, 0095-0100], figs. 23-28).
Doll et al. fails to disclose advancing the clamp member to move the tool assembly from an open position to an approximated position.
Racenet a surgical stapler (10) having a clamp member (32) and advancing the clamp member to move a tool assembly (12) from an open position to an approximated position working in conjunction with a closure sleeve (20) to help approximate the tool assembly and drive sled (31) to eject staples, ([0036, 0042-0045], figs. 1-13).
Given the teachings of Doll et al. to have a clamping member and sled move independently and the clamping member retract proximally independent of the sled, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Doll et al.’s clamp member to be advanced to move the tool assembly from an open position to an approximated position to aid in opening in closing with the closure tube taught by Racenet.
Regarding claims 3 and 14, Doll et al. discloses moving the clamp member and the actuation sled distally through the first advancement stage includes moving the actuation sled distally past a stop member (272) positioned to prevent proximal movement of the actuation sled ([0095-0100], figs. 25-28).
Regarding claims 4 and 15, Doll et al. discloses moving clamp member proximally independently of the actuation sled includes moving a knife (48) of the clamp member to a position proximally of cam surfaces of the actuation sled (218, upper part of knife 48 is positioned distally of a proximal end of the cam member/surfaces of the actuation sled [0095-0097], figs. 25-27).




Claims 9 and 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Doll et al. (US 20050023324 A1) in view of Racenet (US 20060016853 A1) and further in view of Scirica et al. (US 20130313305 A1).
Regarding claims 9 and 18, Doll et al. fails to disclose a drive screw 
to advance the clamp member to the clamped position and through the firing stroke.
Scirica et al. teaches a similar stapler having a similar clamping member (90) and sled (130) with a drive screw (80) to advance the clamp member to a clamped position and through a firing stroke and returns the
clamping member proximally while the sled remains distal in the effector and teaches having the sled move with the clamping member if desired. ([00050-0062, 0067], figs. 1-7).
Given the teachings of Doll et al. to have a clamping member and sled move independently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Doll et al.’s driving mechanism to include a drive screw to advance the clamp member to the clamped position and through the firing stroke return the clamping member proximally while the sled remains distal in the effector and teaches having the sled move with the clamping member if desired to have a quick greater adjustment of movement and/or increased driving power as taught by Scirica et al.
Allowable Subject Matter
Claims 5-8, 10-12, 16-17, and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious method of actuating a surgical stapling device comprising all the structural and functional limitations and further comprising a tool assembly including a cartridge assembly and an anvil assembly selectively positionable/clamped relative to the cartridge assembly about a pivot via moving a clamp member and firing staples via an actuation sled member; subsequently moving the clamp member proximally independently of the actuation sled through a retraction stage, and subsequently moving the clamp member and the actuation sled distally through a second advancement stage to eject staples from the tool assembly, wherein moving the clamp member proximally independently of the actuation sled includes moving an engagement member of the clamp member to a position proximally of a cross-member formed on the clamp member.  Having the independent movement of the clamp member and sled with the clamp member proximal a cross member of the sled provides an effective independent precise compressive clamping and cutting tissue with stapling of a surgical area and then the clamp/sled returned for another clamping/firing stroke as needed.  
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-21 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731